ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                              October 13,2009



The Honorable Anna Laura Cavazos Ramirez                   Opinion No. GA-0740
Webb County Attorney
1110 Washington Street, Suite 301                          Re: Authority to limit the frequency of property
Laredo, Texas 78040                                        appraisals by an appraisal district to once every
                                                           three years (RQ-0792-GA)

Dear Ms. Ramirez:

       You ask several questions arising out of a petition to initiate an election concerning a
proposed limitation on the frequency of tax appraisals by the Webb County Appraisal District
("WCAD") to once every three years instead of annually. 1

         You first ask whether a proposal to limit the frequency of district appraisals may be
submitted to the voters of either the appraisal district or of the participating taxing units based on an
initiative or referendum petition. Request Letter at 2,4. Chapter 6 of the Tax Code establishes an
appraisal district in each county and provides that "[t]he district is responsible" for appraising
property in the district for each taxing unit. TEx. TAX. CODE ANN. § 6.01(a), (b) (Vernon 2008).
An appraisal distinct is a political subdivision, distinct from the participating taxing units and is
governed by its own board of directors. Id. §§ 6.01(c), .03(a). Chapter 6 vests the authority and
responsibility to develop and approve "a written plan for the periodic reappraisal of all property
within the boundaries of the district" solely in the appraisal district board of directors. Id. § 6.05(i).

        The right to call an election exists only if expressly authorized by statute or the constitution.
Countz v. Mitchell, 38 S.W.2d 770, 774 (Tex. 1931); Smith v. Morton Indep. Sch. Dist., 85 S.W.2d
853, 857 (Tex. Civ. App.-Amarillo 1935, writ dism'd). Chapter 6 of the Tax Code does not
authorize a voter-initiated election for any purpose other than for the narrow purpose of
consolidating certain functions. TEx. TAX CODE ANN. § 6.26 (Vernon 2008). Moreover, neither the
constitution nor any statute authorizes an election initiated by petition to require a particular
appraisal schedule. Thus, under chapter 6, the plan for periodic appraisal is a matter to be
determined by the appraisal district board of directors, and neither the appraisal district nor its




        ISee Request Letter at 1-2 (available at http;llwww.texasattomeygeneral.gov).
The Honorable Anna Laura Cavazos Ramirez - Page 2                           (GA-0740)



participating taxing units are required or authorized to call an election initiated by a petition to
require a particular appraisal schedule. 2

         Next, you ask whether Tax Code sections 23.01, 23.23, and 25.18 allow a district to
reappraise property every third year rather than annually. Request Letter at 2,4-8. We find no
provision in the Tax Code that expressly prohibits appraisals from being conducted less frequently
than annually. Tax Code section 23.01 establishes "January I" as a general uniform date for a
district appraising the market value of property to do so, but it does not mandate annual appraisals,
nor prohibit less frequent appraisal. TEX. TAX CODE ANN. § 23.01(a) (Vernon 2008). Section
23.23' s cap on annual increases in the appraised value of a residential homestead based on t4e last
appraisal does not require annual appraisals. Id. § 23.23(a). Moreover, Tax Code section 25.18
establishes the minimum required frequency of appraisals, requiring reappraisals "at least once
every three years," and thus is consistent with appraisals conducted less frequently than annually.
Id § 25.18(b); see also Panther Creek Ventures, Ltd v. Collin Cent. Appraisal Dist., 234 S.W.3d
809,812-13 (Tex. App.-Dallas 2007, pet. denied) (noting that reappraisal is statutorily required
"only once every three years"). 3 Accordingly, we conclude that Tax Code sections 23.01,23.23, and
25.18 do not prohibit an appraisal district from conducting appraisals less frequently than annually.4

         Finally, you ask how a district's practice of conducting an appraisal every third year might
affect the annual study ofthe Texas Comptroller of Public Accounts (the "Comptroller") concerning
school district property values. Request Letter at 9-1 O. Your question raises numerous issues of fact
and law that cannot be resolved in an attorney general opinion. See Tex. Att'y Gen. Op. No.
GA-0648 (2008) at 7 (mixed question of fact and law cannot be investigated and resolved in an
attorney general opinion). Moreover, your question is further complicated by the recent enactment
of House Bill 8, which significantly amends the provisions concerning the Comptroller's study. See
Act of May 21,2009, 81st Leg., RS., ch. 288, §§ 2, 7, 2009 Tex. Sess. Law Servo 791, 791-04
(Vernon) ["House Bill 8"] . House Bill 8 now requires the Comptroller to conduct a taxable property
value study in a district at least once every two years, although for some districts the study may still
be conducted annually. See House Bill 8, § 2 (to be codified as an amendment to TEx. GOV'T CODE
ANN. § 403 .302(a-I». Also, the Comptroller must conduct a review in each appraisal district at least
every two years "to determine compliance with generally accepted standards, procedures, and
methodology." Id. § 7 (to be codified as an amendmentto TEx. TAX CODE ANN. § 5.102(a». House
Bill 8 establishes the "Comptroller's Property Value Study Committee" and requires the Comptroller


         2Cj City ofHitchcockv. Longmire, 572 S.W.2d 122, 126-27 (Tex. Civ. App.-Houston [1st Dist.] 1979, writ
refd n.r.e.) (stating that "[t]here can be no right or power existing in the people of a [home rule] city to adopt an
ordinance through the initiative process if the power to adopt it is not lodged in the city council in the ftrst instance").
We do not address the general initiative or referendum authority, if any, of the various taxing units.

        3See also Tex. Att'y Gen. Op. Nos. GA-0317 (2005) at 4 (observing that, under Tax Code section 25.18's
requirement of a plan to appraise property at least once every three years, districts may use different appraisal cycles);
accord GA-0283 (2004) at 2-3.

         4We caution that we opine only about the legal issues presented, not about the advisability of adopting any
particular appraisal cycle.
The Honorable Anna Laura Cavazos Ramirez - Page 3             (GA-0740)



to· adopt rules in consultation with the committee to govern the conduct of the property value study
and to conduct and score the appraisal district review. Id. § 2 (to be codified as an amendment to
TEX. GOV'TCODEANN. § 403.302(0)); § 7 (to be codified as anamendmentto TEx. TAX CODE ANN.
§ 5.102(a)). In light of the changes yet to be fully implemented under House Bill 8, as well as the
myriad fact questions inherent in your question, any assessment ofthe possible impact of a particular
appraisal schedule would necessarily rest on pure speculation. Accordingly, we do not answer your
final question. See Tex. Att'y Gen. Op. No. GA-0620 (2008) at 4 (declining to "speculate about a
worst-case scenario" due to "the various permutations involved" in the question).
The Honorable Anna Laura Cavazos Ramirez - Page 4            (GA-0740)



                                      SUMMARY

                     An appraisal district and its participating taxing units are not
              authorized to submit an issue to the voters for an election to require
              a particular appraisal schedule, whether initiated by petition or
              otherwise. Sections 23.01, 23.23, and 25.18 ofthe Tax Code do not
              prohibit conducting appraisals every third year rather than annually.

                                             Very truly yours,




ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee